This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2012).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-0314

                                  Shannon Hollie, petitioner,
                                         Appellant,

                                              vs.

                                   Lucinda E. Jesson,
                   Commissioner of Department of Human Services, et al.,
                                     Respondents.

                                  Filed September 15, 2014
                                          Affirmed
                                      Schellhas, Judge

                                Carlton County District Court
                                  File No. 90-CV-13-2210

Shannon D. Hollie, Moose Lake, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Anthony R. Noss, Assistant Attorney General, St. Paul,
Minnesota (for respondents)

          Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and

Rodenberg, Judge.

                           UNPUBLISHED OPINION

SCHELLHAS, Judge

          Raising issues concerning conditional release and predatory-offender registration,

appellant challenges the district court’s summary denial of his habeas-corpus petition. We

affirm.
                                        FACTS

       In November 1989, appellant Shannon Hollie pleaded guilty to second- and third-

degree criminal sexual conduct, and he received two concurrent sentences of 30 months’

imprisonment. In September 1993, a jury found Hollie guilty of first-degree attempted

murder and first-degree burglary, and he received a sentence of 240 months’

imprisonment. Hollie challenged his 1993 conviction, arguing that his burglary

conviction was not supported by sufficient evidence and that the district court erred by

admitting prior-conviction evidence. This court affirmed in an order opinion. State v.

Hollie, No. C5-93-2584 (Minn. App. Sept. 22, 1994). Hollie filed postconviction-relief

petitions in January 2002, January 2006, and August 2007, and the district court denied

each petition.

       In February 2009, the district court indeterminately committed Hollie to the

Minnesota Sex Offender Program (MSOP) as a Sexual Psychopathic Personality (SPP)

and Sexually Dangerous Person (SDP). This court affirmed Hollie’s commitment. In re

Civil Commitment of Hollie, No. A09-0579, 2009 WL 2596071, at *1 (Minn. App.

Aug. 25, 2009), review denied (Minn. Oct. 28, 2009), cert. denied, 560 U.S. 916 (2010).

       In January 2010, Hollie filed a fourth postconviction-relief petition, arguing that

his 1989 conviction was impermissibly considered as a factor in (1) “enhanc[ing]” his

ten-year conditional-release period and (2) subjecting him to predatory-offender

registration. The district court denied the petition, and this court affirmed in an order

opinion. Hollie v. State, No. A10-1369 (Minn. App. Apr. 1, 2011), review denied (Minn.

June 14, 2011).


                                            2
       In October 2011, Hollie petitioned for a writ of habeas corpus in federal district

court. The federal court construed the petition as challenging Hollie’s 1989 and 1993

convictions and sentences, including a ten-year conditional-release term that “was part of

[his] 1993 sentence.” Hollie v. Jesson, CIV. 11-3147 PJS/JJG, 2011 WL 6122315, at *1–

2 (D. Minn. Nov. 17, 2011), report and recommendation adopted, CIV. 11-3147

PJS/JJG, 2011 WL 6122306 (D. Minn. Dec. 8, 2011). Concerning Hollie’s 1989

conviction and sentence and conditional-release challenge, the court denied Hollie relief

on the basis that any “collateral consequence[]” that he might have been experiencing

from that conviction and sentence “[did] not cause him to . . . be ‘in custody’ for his 1989

case for purposes of § 2254(a).” Id. at *3. Concerning Hollie’s ten-year conditional-

release term imposed in connection with his 1993 conviction and sentence, the court

concluded that, if he had not yet completed the conditional-release term, for federal

habeas purposes, he was still considered to be in custody for that case. Id. But the court

summarily dismissed Hollie’s petition without prejudice because it was his second

federal habeas-corpus petition and he failed to seek pre-authorization from the Eighth

Circuit Court of Appeals before filing it. Id. at *3–4.

       In October 2013, Hollie petitioned for a writ of habeas corpus in Minnesota state

court and filed a supporting affidavit. Respondent Minnesota Commissioner of Human

Services opposed the petition, and Hollie filed a reply. The district court summarily

denied Hollie’s petition.

       This appeal follows.




                                              3
                                     DECISION

       The district court denied Hollie’s petition for a writ of habeas corpus, reasoning in

part that Hollie failed to show that he was being detained illegally; his challenges to his

conditional-release term and registration requirement are not constitutional attacks on his

civil commitment; he may not use the habeas-corpus process to collaterally attack his

sentence; and the prohibition against ex-post-facto laws does not apply to Hollie’s

registration requirement because the requirement is not punitive. Hollie argues that the

district court erred by summarily denying his petition for a writ of habeas corpus.

Appellate courts may affirm a petition’s denial when, “on its face, [it fails to] present[] a

case for issuing a writ of habeas corpus.” State ex rel. Nelson v. Rigg, 259 Minn. 375,

375, 107 N.W.2d 378, 379 (1961).

       A writ of habeas corpus is a statutory civil remedy available “to obtain relief from

[unlawful] imprisonment or restraint.” Minn. Stat. § 589.01 (2012). It is an

“extraordinary remedy.” State ex rel. Rajala v. Rigg, 257 Minn. 372, 381, 101 N.W.2d
608, 614 (1960) (quotation omitted). “Committed persons may challenge the legality of

their commitment through habeas corpus.” Joelson v. O’Keefe, 594 N.W.2d 905, 908

(Minn. App. 1999), review denied (Minn. July 28, 1999); see Minn. Stat. § 253B.23,

subd. 5 (2012) (“Nothing in this chapter shall be construed to abridge the right of any

person to the writ of habeas corpus.”). “But the only issues the district court will consider

are constitutional and jurisdictional challenges.” Joelson, 594 N.W.2d at 908; see also

Beaulieu v. Minn. Dep’t of Human Servs., 798 N.W.2d 542, 547−48 (Minn. App. 2011)

(stating that “the supreme court regards habeas as a remedy only for a jurisdictional


                                             4
defect or a constitutional violation” and that “[t]he supreme court has refrained from

expanding the scope of the writ of habeas corpus to encompass statutory violations that

give rise to unlawful restraint”), aff’d, 825 N.W.2d 716 (Minn. 2013).

       The petitioner “bears the burden of proof of showing the illegality of his

detention.” Breeding v. Swenson, 240 Minn. 93, 97, 60 N.W.2d 4, 7 (1953). The district

court need not hold an evidentiary hearing unless the “petition alleges any facts which, if

proved, would entitle the petitioner to relief.” State ex rel. Roy v. Tahash, 277 Minn. 238,

245, 152 N.W.2d 301, 306 (1967). “[H]abeas corpus may not be used as a substitute for a

writ of error or appeal or as a cover for a collateral attack upon a judgment of a

competent tribunal which had jurisdiction of the subject matter and of the person of the

defendant.” State ex rel. Thomas v. Rigg, 255 Minn. 227, 234, 96 N.W.2d 252, 257

(1959). “[A]ppellants are not entitled to obtain review of an issue previously raised.”

Joelson, 594 N.W.2d at 908.

       Construing Hollie’s petition in light of his affidavit and reply, Hollie argues that

his conditional-release term and predatory-offender-registration requirement violate his

due-process rights because they violate his constitutional rights to be free from ex-post-

facto laws. Gleaning what we can from the scant record before us, the district court’s

2010 order and our 2010 order opinion suggest that Hollie is presently subject to a ten-

year conditional-release term and a predatory-offender-registration requirement due to his

1989 criminal-sexual-conduct convictions and his 1993 first-degree attempted-murder

and first-degree-burglary convictions.




                                             5
       We conclude that Hollie’s claims are procedurally barred because he could have

raised them through other legal means, specifically his prior postconviction-relief

petitions. In fact, in affirming the district court’s denial of Hollie’s fourth postconviction-

relief petition in our April 2011 order opinion, we concluded that Hollie’s failure to raise

his claims in his third petition was “inexcusable.” Hollie, No. A10-1369; see State ex rel.

Butler v. Swenson, 243 Minn. 24, 29, 66 N.W.2d 1, 4 (1954) (“Questions which should

be . . . reviewed through some other regular legal procedure have no place in a habeas

corpus proceeding.”); see also Kelsey v. State, 283 N.W.2d 892, 893–94 (Minn. 1979)

(disapproving of “attempt . . . to use habeas corpus as a means of obtaining review of trial

errors,” reasoning that “[d]irect appeal and the postconviction remedy . . . are available

for that purpose” and, therefore, “the need for another means of raising the claim of trial

error is . . . not apparent”).

       Hollie argues that we should not affirm the district court on the ground that his

claims are procedurally barred because the district court did not rely on it. We reject

Hollie’s argument. “We may affirm the district court on any ground, including one not

relied on by the district court.” State v. Fellegy, 819 N.W.2d 700, 707 (Minn. App. 2012),

review denied (Minn. Oct. 16, 2012); see Kafka v. O’Malley, 221 Minn. 490, 499, 22
N.W.2d 845, 849 (1946) (noting that a “decision in [respondent’s] favor may be

predicated upon any ground appearing as a matter of law in the record”). Hollie asks us to

review his arguments in the interest of justice. We “may review any . . . matter as the

interest of justice may require.” Minn. R. Civ. App. P. 103.04. But Hollie raised identical

claims in his fourth postconviction-relief petition, and, when we affirmed the district


                                              6
court’s summary denial of it, we reasoned that he “failed to ‘assert any sufficient reason

why [it] is in the interests of justice to hear his highly untimely petition.’” Hollie, No.

A10-1369. Likewise, we now observe no sufficient reason to review the summary denial

of Hollie’s procedurally barred habeas-corpus petition.

       Affirmed.




                                            7